Award of the Sakharov Prize - 20th Anniversary (Formal sitting)
Ladies and gentlemen, the formal sitting is open.
Ms Bonner, laureates of the European Parliament's Sakharov Prize for Freedom of Thought, Commissioner Ferrero-Waldner, ladies and gentlemen - may I say today, 'dear friends'! Today is no ordinary day for the European Parliament: it is a day when we call to mind a fundamental concern of the European Union: the work towards peace, progress and human rights exemplified by the Sakharov Prize laureates. In the words of Andrei Sakharov, 'it is impossible to achieve one of these goals [peace, progress and human rights] if the other two are ignored'.
We have gathered here today, 20 years after the Sakharov Prize was first awarded and a few days after the 60th anniversary of the Universal Declaration of Human Rights, to honour a number of men and women of particular courage - human rights campaigners, lawyers, journalists, religious leaders, organisations - who fight for human rights with courage, commitment and passion. We also pay tribute to the women, mothers and families fighting for the rights of loved ones.
I should like to extend a particular welcome to all the Sakharov Prize laureates from previous years who have graced us with their presence today. We look forward to working together with you all even more closely within the framework of the Sakharov Network, which we signed and adopted yesterday. There are some laureates who would have liked to be with us today but, to my great regret, are unable to do so owing to the dictatorial regimes in their countries. Aung San Suu Kyi is still ...
(Applause)
... under house arrest in Burma/Myanmar. Oswaldo Payá and the representatives of the Ladies in White, Laura Pollán and Berta Soler, were prohibited from leaving their country by the Cuban authorities even though all the necessary procedures were set in motion more than two months ago. This prohibition is a clear demonstration of the circumstances under which the democratic forces in Cuba are forced to work. I should like to say in this regard that this corresponds to neither the spirit of the political dialogue recently resumed nor the cooperation between Cuba and the European Union.
(Applause)
Andrei Sakharov did the European Parliament a particular honour when, more than 20 years ago, he acknowledged this House for its decision to name this prize after him and gave his assent. Andrei Sakharov was right in seeing this prize as an encouragement to all those who have committed themselves to the cause of human rights worldwide.
I also wish now to welcome Elena Bonner's daughter Tatiana most warmly to this House: we are happy to have you here, Tatiana!
In 1988, when the prize was awarded for the first time, the laureate Nelson Mandela was in prison. The same year, an empty chair was set out here for Andrei Sakharov, just as an empty chair has been set out for Hu Jia today. Now, as then, we pay tribute to these people for their heroic commitment despite their enforced absence. Now, as then, authoritarian regimes abuse their power and attempt to silence those seeking to exercise their fundamental right of freedom of thought and expression. Now, as then, the oppressors fail in their attempts to silence these courageous voices.
Today, we shall be hearing from two extremely courageous women, both of whom are wives and mothers, who have devoted their lives to freedom in their country and thus carry the hopes of millions of people in their home country and worldwide.
Ms Bonner, your work for the freedom of your husband Andrei Sakharov and of your country contributed to the historic changes in Europe that were the precondition for endeavours to reunite our continent. I shall never forget how you received me in your Moscow flat after my visit to your husband's grave in February 1990; it was a moving experience. It is wonderful to see you here in the European Parliament today.
We know the efforts you have gone to in order to be with us today. I am sure you are aware how much my fellow Members appreciate your presence. Once again, we also welcome your daughter Tatiana, who has done a great deal to help you and us to carry on the deeply humane and dignified legacy of your husband. I should like to invite you to speak to us after the next part of this award ceremony.
Ladies and gentlemen, courage and self-sacrifice have always been decisive for the development of human rights over the centuries. The decision by Hu Jia to address a few words to the participants in a meeting of our Subcommittee on Human Rights was an example of this great courage. The message he will be conveying to us today via his wife Zeng Jinyan is a similarly selfless act. Today's cyber-dissidents - of whom Zeng Jinyan is one - can be likened to the Soviet dissidents who, in their time, communicated and gained a hearing for their ideas via samizdat literature.
The laureate of the 2008 Sakharov Prize, Hu Jia, was nominated as the representative of the silenced voices in China und Tibet, but today we shall hear one of those voices. I am sure that, one day, we shall also be able to hear the voice of Hu Jia himself in the Hemicycle of the European Parliament.
(Applause)
I should now like to request that the message received a couple of days ago from Hu Jia's wife, Zeng Jinyan, be played.
wife of Hu Jia. - Dear friends, I am Hu Jia's wife, Zeng Jinyan. Hu Jia is currently in prison and so is unable to come to the ceremony to receive his Sakharov Prize.
I do not have a passport so I cannot come to Europe either to attend the ceremony for the Sakharov Prize's 20th anniversary. We are deeply sorry about this.
The good news is that Hu Jia was transferred on 10 October 2008 from Chaobai prison in Tianjin to the Beijing municipal prison, and that the conditions in which he is being held have improved. As for his health, he is looking a little better. He seems to be in slightly better shape than he was in Chaobai prison.
However, he had two blood tests in the space of a month and we do not know what the results were. Although we asked for them, the results of the tests have not been given to the family. This behaviour worries us. It makes us fear that his cirrhosis has got worse.
I visited Hu Jia in the Beijing municipal prison on 21 November 2008. Before our meeting, we were both warned separately by the prison authorities that we were forbidden to talk about the fact that he had been awarded the Sakharov Prize.
So, during my visit, neither of us was able to talk about the prize. We were not able to discuss it by letter either, as all our correspondence is inspected. Even if all we do is express a view about social phenomena or if Hu Jia talks about the prison, when the prison authorities are not happy with it, our letters are confiscated or Hu Jia's letters are returned to him. We very much hope to be able to communicate more normally, but for the time being, it is very hard.
At the end of October 2008 or beginning of November, I am not exactly sure which, State Security police officers told Hu Jia he had won the Sakharov Prize.
And when I saw him on 21 November, I could sense that he was very happy about it. I know that Hu Jia spoke to his mother and to the policemen about it. These are more or less his words:
'Perhaps the European Parliament was thinking of the work I did in the areas of AIDS and the environment, because what I did in terms of human rights was very far from sufficient and I will need to redouble my efforts.'
He also said this Sakharov Prize was very important for China and he was confident that the future would prove him right. Obviously, from my personal viewpoint, I hope he comes home as soon as possible. Hu Jia said one day that he hoped to be China's last prisoner of conscience but the reality is very different. Since the day of his trial, on 3 April, there have been others such as Huang Qi, Zeng Honglin and Chen Daojun who have been arrested by the authorities because they expressed their views publicly. And some of them have been tried and given prison sentences.
This shows that the situation of freedom of opinion is still absolutely appalling and that there is no reason for optimism.
Even in these circumstances, however, there are now a great many exceptional people and people of goodwill in Chinese society who are going to great lengths to find ways to make the real situation in China known, and to express deeply-felt views, and the internet is providing them with a very interesting platform. But unfortunately, there is sometimes a very high price to be paid for this.
If the truth be told, sometimes one's courage is not enough. Sometimes the price to be paid is very, very high. There have been cases in which, after human rights activists, writers and others have used their freedom of thought, their relatives have also been harassed by the police, have lost their jobs or have been put under house arrest. And more serious still, some have even been tried and convicted.
Hu Jia had himself been illegally kidnapped several times by the police since 2004, without any form of legal procedure. He was constantly followed and, in the end, he was given a prison sentence. And I, who am his wife, I am often harassed by the police.
Others are in the same situation, such as Chen Guangchen and his wife, Guo Feixiong and his wife, and even their child, who has been denied his right to education. Thanks to many appeals from different quarters, Guo Feixiong's children were later able to go back to school although in circumstances that are not very satisfactory.
For all these reasons, I would like to respect the desire that Hu Jia has expressed on many occasions. He has often said he would like to set up a support network to help the families of human rights activists. To provide moral support for the families, to ease their mental and life pressure to which they are subjected. So that they can be strong enough to face the pressure of the authorities in a more active and optimistic manner, and to discourage cruel revenge-taking on families.
I cannot at the moment do very much but I would like to use the EUR 50 000 of Hu Jia's Sakharov Prize as start-up money, to establish a foundation to support the families of human rights activists and to finally realise what Hu Jia had always wanted.
Why is the human rights work done by Hu Jia so difficult?
I think this is mainly because China's legal system is not satisfactory. There are laws, there are all sorts of articles and regulations, some are well written, but they are not applied.
In reality, the situation of the rule of law is disastrous. The judicial system has no independence. Until 2004, Hu Jia devoted most of his activity to the problems of AIDS and the environment. He spent a lot of the time in the field, on campaigns, where people needed him to take concrete action.
Then, from 2004 onwards, the police regularly denied him his freedom of movement and he had no other choice but to participate in human rights movements from his home, writing articles and publishing reports from the field.
I think that during all these years, the most important and most interesting thing he did was to have constantly persisted in saying the truth. He never stopped writing about the phenomena he observed. He never stopped describing, one by one, all the realities that the Chinese media cannot say. He never stopped publishing all this on websites so that the public could learn about the reality of China and understand it.
In my view, this has been his greatest contribution.
If you look at China now, you see everyone talking, but lying is very widespread. Nonetheless, there are people who continue their quest for the truth. Because the school textbooks our children study, our newspapers and broadcast media, our libraries and all these documents and files, they all resemble what you find in the novel Nineteen Eighty-Four. They are written in another language to describe a fictitious reality.
What is the real situation, the real China? We do not know.
That is why there is a group of thinking people, like Hu Jia, in China who have never abandoned their quest for the truth. But Hu Jia has paid a very heavy price.
Our child is now just one year old. This is a key period in her life but Hu Jia is not able to be at her side. It is very difficult for me to talk about this, but I think...
And then Hu Jia has also always been very optimistic. He said he thought China was experiencing the most open period of its history, that you had to seize the opportunity to more effectively promote a fairer, freer and more democratic society in China.
We can indeed see this in our daily life, although the Government still has very tight control over the media and over freedom of association, and perhaps even tighter control with the use of new technology. On the other hand, however, civil society also uses the new technology and the platform that the internet provides to actively promote a fairer judicial system and a more just society, and to investigate and expose the real China.
And to carry out citizen education, to educate citizens about human rights. It is a real hope: whether the Government wants it or not, and whether leading figures inside or outside China recognise it or not, China is moving at great speed towards an open and democratic society.
I would finally like to say that, whatever happens, we must maintain an active and optimistic attitude and pursue our efforts to promote the rule of law in China, to promote democracy and freedom in China.
We are full of hope of soon being able to hail the arrival of an open China. We are full of energy for China to become a country at peace.
I would like to thank our European Parliament friends from the bottom of my heart. The European Parliament has, from the outset, taken an interest in Hu Jia's case and has deployed considerable efforts on behalf of freedom for Hu Jia and other Chinese human rights activists, efforts that demand respect.
It has also never stopped drawing attention to the need for freedom to become a reality for the people of China. Thank you; thank you very much.
I would also like to take this opportunity to thank all those friends whom I have never seen. If you had not supported us for so long, if you had not taken an interest in our fate, if you had not constantly encouraged us, I think we would never have found the courage to confront such a difficult social reality.
It helps us to keep hope and to continue our efforts.
I thank you. Thank you for all the efforts you have undertaken for Hu Jia, for me and for our family. Thank you for your efforts on behalf of human rights activists and your contribution to the progress of Chinese society.
Thank you.
(The House accorded the speaker a standing ovation.)
Ladies and gentlemen, the moving message from Zeng Jinyan, who delivered it on behalf of her husband, Hu Jia, prompted a standing ovation. Let us allow the moving discussion Zeng Jinyan has just had with us to sink in deeply.
Before I invite Elena Bonner to speak, I should like to state the following on behalf of the European Parliament. We in Parliament desire good relations with China and attach the highest priority to these relations. China is a large nation. Europe needs China, and China needs Europe. We express our views on human rights as friends of the Chinese people and are well aware of how much we can do together for peace and for progress in the world. Human rights must never be regarded as a threat to any nation, but rather as individual, collective and universal rights of each people; indeed, of all peoples.
Ms Bonner, may I now invite you to take the floor.
(Applause)
Mr President, thank you for giving me the floor. It is very difficult for me to take the floor and to speak after hearing the words of this wonderful young woman. There are many threats to her life and to her future, and I think, we think, all of us gathered in this Chamber for the awarding of the Sakharov Prize by the European Parliament, that you have done everything in your power and everything you could have to defend at least Hu Jia, her husband, but also her child, against everything that hangs over them.
We are aware of how big China is and of all the power it now wields. As a matter of principle, however, we should never make concessions when human rights are in danger. We should never make the slightest concession or give in no matter what, whether facing crises such as the financial crisis and the economic crisis that we have been through recently, since that forms the same foundation for our future and our civilisation, as the defence of human rights and therefore of humanity as a whole.
It is the same foundation for our future and, I must be honest, despite the feelings of friendship we may feel, despite the closeness that I feel towards all the people here, the European Parliament's position, the position of the Parliamentary Assembly of the Council of Europe and the positions of principle adopted by these assemblies, I must say that this prize, the Sakharov Prize, and comments such as those that have been made, are a kind of recurrent leitmotiv, but it also calls for other, pragmatic decisions.
It is essential that the principles mentioned form the basis of any activity, whether economic or otherwise. Any economic decision, for example, or even decisions on the use of natural resources, must be based on principles. Without these principles, society cannot prevail. That is a primary article, a primary declaration of faith by Andrei Sakharov, who proclaimed that you must do what your conscience tells you and take action accordingly.
I would now like to turn to a different subject. Today, we are celebrating an anniversary: the 20th anniversary of this prize. In some countries, people become an adult at 18 years of age, while in others, you become an adult at 21, and when people celebrate this birthday, they are generally given presents. As for me, I have a gift for you, which I wrapped myself. In fact, it is something from Russia. I wanted to make sure that it can be returned in the form of a small present.
It is a kind of papyrus that I am unrolling in front of you. It is also a little like the scroll on which the text of the Torah is written. You can see that there is a list on it, with 97 entries. It is, in fact, a list of all the honours awarded to the Sakharov Prize winners and I think that, when you want to explain to children who Andrei Sakharov was, well, you can show them this scroll with all the information that appears on it, and what it represents through the prize winners who have been honoured with the recognition of the prize that bears his name.
(Applause)
You have our heartfelt thanks for your message, Ms Bonner, which you delivered so wonderfully. Ladies and gentlemen, before I close this sitting - and we are pleased to see not only Commissioner Ferrero-Waldner but also Commissioner Figel' here - I would ask you to rise as a token of our solidarity with all the absent laureates who are still having to fight for their rights and have been deprived of their freedom as a result. Let us show our support not with a minute's silence, but with a minute's applause for peace, progress and human rights, the legacy left to us all by Andrei Sakharov.
(The Members rose and gave a standing ovation as a token of their solidarity)
I am much obliged to all my fellow Members.
That concludes this item.
(The sitting was suspended for a few moments)